—Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered July 20, 1998, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 7 years, unanimously affirmed.
Since defendant made a generalized objection in one instance and no objection in the other, his challenges to two portions of the prosecutor’s summation are unpreserved and we decline to *372review them in the interest of justice. Were we to review these claims, we would find that there was nothing in the summation that was so egregious as to deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We perceive no basis for reduction of sentence. Concur— Williams, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.